Citation Nr: 0206058	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  95-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date, prior to April 18, 
1991, for the grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU.

2.  Entitlement to an effective date, prior to October 18, 
1993, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1978.

The current appeal arose from a June 1995 rating decision of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, granted 
service connection for PTSD with assignment of a 10 percent 
evaluation, effective August 12, 1994, and a TDIU, also 
effective August 12, 1994.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1995, a transcript of which has been 
associated with the claims file.

In January 1997 the Board of Veterans' Appeals (Board) 
remanded the claims to the RO for further development and 
adjudicative actions.

In August 1997 the RO assigned an earlier effective date of 
October 18, 1993, for the grant of both service connection 
for PTSD and a TDIU.  

In June 2000 the RO granted an effective date for a TDIU 
retroactive to July 1, 1992, and affirmed the previous 
determination as to the effective date of PTSD.

In January 2001 the veteran and his wife provided oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.

In June 2001 the RO granted entitlement to an effective date 
for a TDIU retroactive to April 18, 1991, and affirmed the 
previous denial of entitlement to an evaluation for an 
effective date, prior to October 18, 1993, for a grant of 
service connection for PTSD.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  In September 1990 the RO granted entitlement to a 
60 percent evaluation for lumbar disc disease with stenosis 
and lumbosacral strain, effective November 1, 1989.

2.  On April 18, 1992, the veteran submitted Veteran's 
Application for Increased Compensation Based On 
Unemployability (VA Form 21-8940), wherein he indicated that 
he had become too disabled to work on April 12, 1992.

3.  The evidence in the claims file or in the VA medical 
records from June 1989 to April 1991 does not reflect that 
the veteran was unemployable due to service-connected 
disability or disabilities, nor was there evidence of a 
formal claim or a written intent to file a claim for a TDIU.

4.  A TDIU was not factually ascertainable prior to April 18, 
1991.

5.  An October 18, 1993, VA treatment record shows that the 
veteran expressed to an examiner an intent to file a claim 
for service connection for PTSD.

6.  On August 12, 1994, the veteran submitted a claim for 
service connection for PTSD.

7.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for post-traumatic stress disorder prior 
to October 18, 1993.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to April 18, 
1991, for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2001).

2.  The criteria for an effective date, prior to October 18, 
1993, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110; 38 C.F.R. §§ 
3.155, 3.157, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA 
subsequently issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO and appear to be intact.  In conjunction 
with the veteran's claims for a TDIU and service connection 
for PTSD, the RO had the veteran undergo several VA 
examinations.  

In the August 1995 statement of the case and the January 1996 
Hearing Officer's decision, the RO explained its reasons and 
bases for assigning an effective date of August 12, 1994, for 
the grant of a TDIU.  In explaining its reasons and bases, 
the RO informed the veteran of the evidence necessary to 
establish an earlier effective date for the TDIU.  The RO 
also provided him with the pertinent regulations that applied 
to his claim for an earlier effective date for the TDIU.  In 
August 1997, the RO explained its reasons and bases for 
granting earlier effective date of October 18, 1993, for the 
grant of both service connection for PTSD and a TDIU.  

In June 2000, the RO explained its reasons and bases for 
granting an earlier effective date of July 1, 1992, for a 
TDIU and continuing the effective date of October 18, 1993, 
for the grant of service connection for PTSD.  Finally, in 
June 2001 and July 2001, the RO explained its reasons and 
bases for granting an earlier effective date of April 18, 
1991, for a TDIU and continuing the effective date of October 
18, 1993, for the grant of service connection for PTSD.  In 
the July 2001 supplemental statement of the case, the RO also 
provided the veteran with the pertinent regulations that 
applied to the veteran's claims for earlier effective dates.  

Correspondence copies of all of these determinations were 
mailed to his accredited representative, Veterans of Foreign 
Wars of the United States.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The Board is aware that in September 2001, the veteran 
reported that he had not received a copy of the July 2001 
supplemental statement of the case addressing the effective 
dates issues.  The record reflects that he was mailed another 
copy on September 5, 2001.

In March 2001, the RO sent the veteran a letter, informing 
him of the signing of the VCAA.  The RO explained its duties 
and obligations in assisting him with the issues on appeal, 
and offered to assist him in obtaining additional relevant 
records.  The RO provided a detailed report as to what 
evidence it had of record related to the veteran's claims, 
and what evidence must be submitted to establish entitlement 
to earlier effective dates for both service connection for 
PTSD and a TDIU.

Thus, the Board finds that the veteran has been given ample 
notification of what information or evidence would be 
necessary to substantiate his claims.

As to obtaining relevant records, the Board notes that the 
veteran reported he had received treatment for his service-
connected low back from private physicians.  The record 
reflects that the RO has obtained the records, and the 
veteran has submitted some of them himself, and those records 
have been associated with the claims file.  The RO has also 
obtained the VA treatment records and associated them with 
the claims file.  The veteran is in receipt of Social 
Security Administration disability benefits, which records 
have been obtained and are part of the record.  The veteran 
has not alleged that there are any additional medical records 
related to treatment for PTSD or his back disability that 
have not been associated with the claims file.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations, as did the RO.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims, has notified him of the 
information and evidence necessary to substantiate his 
claims, and has allowed him to submit additional evidence and 
argument following notification of the evidence of record 
pertaining to his claims.

Moreover, a VA examination and/or examinations to ascertain 
the level of severity of PTSD and/or the veteran's ability to 
work due to service-connected disabilities is/are not needed 
because, as the Board has discussed above, the claims on 
appeal referable to earlier effective dates for the grants of 
service connection for PTSD and a TDIU do not concern such 
matters.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).


Factual Background

The veteran has asserted that he warrants an effective date 
of June 28, 1989, for the grant of a TDIU, as that was the 
day he underwent back surgery and asserts that from that date 
he was unable to pursue substantially gainful employment.  He 
additionally asserts that he warrants a much earlier 
effective date for the grant of service connection for PTSD, 
as such disorder was already present much earlier than 
October 18, 1993.

Service connection for lumbosacral strain was granted by the 
RO in May 1978, and assigned a noncompensable evaluation, 
effective February 1, 1978.

Private medical records, dated from March 1989 to October 
1989, show that the veteran complained of worsening symptoms 
related to his service-connected low back disability.  A 
March 1989 treatment report shows that he stated he had back 
pain with weakness and numbness in both legs.  The examiner 
noted that he had undergone epidural steroid injections.  

The examiner stated that the veteran's initial problems began 
when he had suffered a slip and fall, and began having back 
pain and pain into both lower extremities.  A June 1989 
treatment report shows that he reported he had been well and 
without problems with his back until October 1987, when he 
slipped and fell off some wooden steps.  He stated that he 
had been carrying a 70-pound  box and had acute pain in his 
low back, which seemed to extend to his left buttock area.  
He underwent decompression of vertebrae in his lumbar spine 
in June 1989.  In October 1989, he described himself as being 
50 percent better, but reported pain.

On August 16, 1989, the veteran submitted a statement, 
indicating that he wished to file a claim for service 
connection for, inter alia, a back injury and a head 
concussion.

A January 1990 VA examination report shows that the veteran 
reported he had been injured in service when he was lifting 
some items in Vietnam.  He stated he had been in and out of 
hospitals throughout his Naval career because of low back 
pain.  He noted he had undergone a lumbar laminectomy on his 
back in June 1989.  He stated he had improved since surgery 
and was presently going to school.  The examiner stated that 
he walked with a normal gait and that there was no evidence 
of muscle spasm or a list.  Straight leg raising was positive 
at 50 degrees on the left and negative on the right  The 
examiner stated he could turn from supine to prone position.  
He had 50 degrees of flexion, 20 degrees of extension, 
20 degrees of lateral flexion, and 30 degrees of rotation.  
The examiner entered diagnoses of moderate degenerative disc 
disease, post lumbar laminectomy, and minimal degenerative 
arthritis of the lumbar spine.

A January 1990 psychiatric evaluation for VA purposes shows 
that the veteran had been referred to the examiner for 
possible entitlement to pension and compensation benefits.  
The examiner stated that he "specifically" denied all past 
formal psychiatric history, including institutionalization, 
hospitalization, psychotherapy, and psychotropic medications.  
The veteran reported that he had sustained a head injury in 
service without loss of consciousness.  


The examiner stated, "Over recent history, [the veteran] has 
been able to function on a variety of fronts without 
indication of mental, emotional, or neurological abnormality.  
He sleeps well without intrusive dreaming . . . ."  He 
stated he was easygoing, conscientious, and hardworking.  He 
noted he had many acquaintances, as well as a number of true 
friendships.  

The examiner stated that psychological testing revealed a 
score, which was "characteristic of individuals who are 
specifically devoid of any significant element of depressive 
illness."  He added the following findings, in part:

"EDUCATIONAL HISTORY:  This man obtained 
his high school diploma and has 
subsequently been "chipping away" at a 
baccalaureate degree.  At this time[,] he 
is quite near obtaining his Bachelor of 
Science in vocational education.

VOCATIONAL HISTORY:  [The veteran] has an 
extensive background as a successful 
worker in the construction industry, both 
"hands-on" and at a supervisor and 
managerial level.  In addition, he has 
worked as an instructor in a vocational 
education program in Seward for two 
years."

(Capitals in original.)  The examiner stated that the 
veteran's general health was "quite good other than a 
variable degree of chronic back pain that causes him to 
modify the quantity and quality of his physical activities."  
The veteran underwent testing during this evaluation.  The 
examiner made the following conclusions, in part:


"[The veteran] is a middle[-]aged, 
employed male veteran with virtually no 
past history of mental health service 
including psychiatric care or treatment 
for organic brain syndrome.  There are no 
vegetative signs of depression and the 
Zung Depression Scale is strongly 
suggestive of the absence of clinically 
significant depression of mood. . . .  
Although he was involved in combat, he 
meets virtually none of the criteria for 
the establishment of Post-traumatic 
Stress Disorder. . . .

[The veteran] has no diagnosable 
psychiatric abnormality[,] and I am 
unable to delineate any problem of 
organic brain dysfunction.  There is no 
social or vocational impairment in 
reference to a mental disorder . . . ."

(Emphasis added.)

In February 1990, the RO granted a 40 percent evaluation for 
L3-L5 disc disease with lumbosacral strain.  In May 1990, the 
RO granted a temporary total evaluation based upon the June 
1989 surgery from June 28, 1989, to October 31, 1989.

In a June 1990 statement, the veteran stated he was still 
having problems in his left thigh to his knee and still 
having problems with his low back giving him constant pain 
and stiffness.  He added, "I have not been able to resume my 
normal life of work and sports.  I have not been able to bowl 
or play softball or run."

In September 1990, the RO granted a 60 percent evaluation for 
lumbar disc disease with stenosis and lumbosacral strain, 
effective the day after the temporary total evaluation was 
discontinued-November 1, 1989.


A December 1990 VA hospitalization summary report shows that 
the veteran underwent an electromyography.  He complained of 
increased back pain over the last year.  The examiner stated 
that the general examination was unremarkable.  He stated the 
electromyography revealed findings consistent with an old S1 
nerve root injury.  The examiner stated that there was no 
evidence of active or ongoing denervation affecting the left 
lower extremity or the paraspinal muscles.

A December 1990 statement from a physical therapist shows 
that she felt that if the veteran could change to a more 
administrative-type job, he could be of better assistance.

The veteran's vocational rehabilitation folder shows that in 
January 1991, he signed a statement, indicating he had 
reviewed the guidelines for vocational rehabilitation.  In 
the folder is a December 1990 eligibility statement from a 
vocational rehabilitation specialist, who determined that he 
was not severely disabled.  She noted, however, that his 
former job was physically demanding and stated that based 
upon such information, he had a substantial handicap for 
employment.  She stated that his feasibility was good for 
several reasons, such as he had an extremely strong work 
ethic, and had a proven history of achievement both in the 
military and the private sector.  The specialist noted that 
he had an opportunity to work in a management position with 
Nine Star Enterprises.  She stated that taking his previous 
vocational history and academic work completed, she believed 
there was a strong expectation that he would be successful.

A March 1991 VA examination report shows that the veteran 
reported he was employed at that time, which consisted of 
both office and field work.  As to his back, he stated that 
he had constant throbbing, numbing, and burning discomfort in 
the left thigh of moderate intensity.  The examiner stated 
that he was in no acute distress and walked with a normal 
gait.  Straight leg raising was positive on the left at 
50 degrees and negative on the right.  The examiner stated he 
could turn from the supine to the prone position.  

He had 45 degrees of flexion, 10 degrees of extension, 
30 degrees of lateral flexion to the left, 20 degrees of 
lateral flexion to the right, and 20 degrees of rotation.  
The diagnoses were post lumbar laminectomy, moderate 
degenerative disc disease at L4-L5, L5-S1, and probable 
lumbar spinal stenosis.

A January 1992 private magnetic resonance image (MRI) of the 
lumbar spine showed postoperative and degenerative changes.  
The examiner stated that there was moderate central spinal 
stenosis at L4-L5 and L5-S1, which was stable in degree.  He 
added that there was no significant change from a prior study 
of April 1989.

In a February 1992 statement. the veteran's private physician 
stated that he had been seen in his office and that he 
recommended that he be seen by VA for discussion of further 
surgery.

In a statement received on February 5, 1992, the veteran 
stated that his back had gotten worse to the point where he 
was going to have to undergo additional surgery.  He stated 
that he wanted to be reevaluated for his back condition, and 
an increased evaluation due to surgery and 
"unemployability."

On March 17, 1992, the RO sent the veteran a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.

On April 18, 1992, the veteran submitted a VA Form 21-8940, 
asserting that he was unemployable as a result of severe leg, 
hip, and low back pain.  He stated that his "disability" 
had affected his employment in September 1989, and that he 
last worked full time in September 1989.  He added that he 
became too disabled to work on April 12, 1992.  Following 
September 1989, the veteran listed employment at L & K Motor 
Homes, where he stated he had worked from April 1990 to 
November 1990 for approximately 47 hours per week.  He stated 
he had lost three weeks due to his illness, and that the 
highest gross earnings during that time were $2,692 per 
month.  



He stated that he had worked for Nine Star Enterprises, where 
he worked from November 1990 to April 17, 1991, for 
approximately 50 hours per week.  He stated he had lost 28 
days total from work as a result of his illness, and that the 
highest gross earnings during that time for one month were 
$1,920 per month.  He indicated that he had worked for Krey 
Kendal, Inc., where he worked from October 1991 to November 
1991, for approximately 50 hours per week.  He stated he had 
lost two days from work as a result of his illness, and that 
he had earned $5112 for that period.  

In April 1992 the RO sought clarification from the employers 
that the veteran had listed on his VA Form 21-8940.  Nine 
Star Enterprises responded the following month and indicated 
that the veteran had worked there from December 1990 to April 
1991, during which time he earned a total of $12,200.  The 
employer stated that he had worked eight hours per day and 40 
hours per week, and that he had last worked on April 17, 
1991.  

Another employer responded, stating that he had worked for 
him from September 1991 to November 1991, during which time 
he earned $6839.72.  The employer stated that he had stopped 
working because the job had ended.  During that time, he had 
worked eight hours per day and 40 hours per week.  His last 
day of work was reported as November 5, 1991.

In April 1992 the veteran was examined by a physician for 
vocational rehabilitation.  The examiner, Dr. AD, stated that 
he had recurrent/congenital lumbar stenosis.  He stated that 
the beginning date of his illness was June 1989, and that he 
was no longer able to work in March 1992.  The examiner 
stated he had advised him to change occupations to a 
sedentary-type job.  He indicated that he should not work in 
a job that required heavy lifting.  In a separate form, when 
asked about medical feasibility for training and an opinion 
as to the veteran's ability to gain or maintain employment 
now or in the future, the examiner stated that he needed a 
sedentary job with no lifting, bending, or pulling.  

In June 1992 the veteran submitted a claim for Social 
Security Administration (SSA) disability benefits.  He 
indicated that his back first bothered him in August 1959.  
He reported that his condition finally made him stop working 
on March 29, 1992.  He indicated that he had worked as a 
teacher/instructor from January 1982 to September 1989.  He 
stated he worked five days a week and earned approximately 
$4000 "plus" per month.  He stated he did various jobs as a 
mechanic, job developer, construction, and maintenance work 
from April 1990 to March 29, 1992.  He stated he worked 
between five and six days a week, and earned approximately 
$3000 "plus" per month.

In July 1992 the veteran was examined by a physician for 
vocational rehabilitation.  The examiner stated that he had 
spinal stenosis and right and left carpal tunnel syndrome 
(for which he is not service connected).  He stated that he 
could work a sedentary job.

In March 1993 the veteran was granted SSA disability benefits 
based upon degenerative disc disease of the lumbar spine and 
degenerative joint disease of multiple joints.  The SSA 
determined that his disability had  begun on March 29, 1992.

An August 1993 VA treatment report shows that the veteran was 
seen briefly by a psychologist.  The veteran reported that he 
was in the process of moving to the state of Washington.  The 
psychologist stated that based upon his examination earlier 
that month, he had strongly recommended that the veteran 
contact the mental health clinic as soon as possible to 
obtain treatment for his depression.  He added that he had 
encouraged him to contact the Veteran's Outreach Center to 
rule out PTSD.  An October 18, 1993, VA treatment report 
shows that the veteran reported to the examiner that he was 
going to file a claim for service connection for PTSD with 
VA.

In a statement received on August 12, 1994, the veteran 
stated that he was seeing a doctor on a fee basis for PTSD as 
a result of a 1969 rocket attack.

A February 1995 examination conducted by a VA social worker 
shows that the veteran stated he had quit his job in 1989 due 
to back pain.  He stated he had then worked in 1990 as a 
recreational vehicle mechanic and quit due to back pain.  He 
stated he had also been employed as a job coordinator, but 
quit due to not being paid enough money.  He stated he quit 
work as a mechanic in 1991 because he felt his boss was too 
overbearing.

A February 1995 VA psychiatric evaluation report shows the 
veteran stated he had not really worked since 1987, "except 
to get in his 20 quarters for [S]ocial [S]ecurity."  The 
veteran reported he had nightmares one to two times per week.  
The examiner stated he had chronic depression exhibited by a 
lack of energy and apathy.  He entered a diagnosis of PTSD, 
chronic and delayed.  

In June 1995, the RO granted service connection for PTSD, and 
assigned a 10 percent evaluation, effective August 12, 1994, 
and granted a TDIU, effective August 12, 1994.

In a July 1995 statement, the veteran stated that he 
disagreed with the effective date of August 12, 1994, for the 
TDIU, and stated that the date he had submitted his claim was 
on "March 27, 1992."  In an October 1995 statement, he 
reiterated that he had filed his claim for a TDIU in March 
1992.  He stated, "My conditions didn't just start on August 
12, 1994[,] and they didn't start on February 27, 1992, but 
that was the date that I first filed my claim as being 
unemployable."  (Emphasis added.)  He concluded the letter 
by stating that he hoped his TDIU could be granted back to 
"Feb[ruary] 1992."

At a November 1995 RO hearing, the veteran stated that he 
felt his TDIU should be granted as of June 1989.  He stated 
he had to resign from his job in 1989 because of medical 
reasons.  He stated that he attempted to go back to work in 
April 1990, but worked for six months only.  He stated that 
the pain was so bad, he had to quit.  




In August 1997, the RO assigned an effective date of October 
18, 1993, for both the grant of service connection for PTSD 
and a TDIU.  He indicated that he disagreed with such 
effective date.

In June 2000, the RO granted an effective date of July 1, 
1992, for the TDIU and continued the effective date of 
October 18, 1993, for the grant of service connection for 
PTSD.  He indicated that he continued to disagree with the 
effective dates assigned.

At a January 2001 RO hearing, the veteran testified that he 
felt he deserved an earlier effective date for the grant of 
service connection for PTSD, as he had had PTSD as early as 
1980.  He stated that at that time, he had gone through a 
divorce and moved to a remote area.  He stated that 
unbeknownst to him, he was having problems that he either did 
not acknowledge or was not aware of what is now called PTSD.  

He stated that because he could not get treatment for PTSD at 
that time (as he was in a remote location where he did not 
have access to VA treatment), he was being penalized in not 
being given an earlier effective date.  He stated that he had 
had a problem with authority back then and had done a lot of 
drinking.

The veteran's wife testified that she was not aware of what 
PTSD involved, but noticed that in 1988, the veteran's back 
problem became more apparent and that he became both 
physically and verbally abusive with her.  She stated that 
she was diagnosed with depression and that it later came out 
that the veteran had PTSD.  As to the TDIU claim, the veteran 
stated he felt that when he was granted a 60 percent 
evaluation for his low back, he should have been granted a 
TDIU since he could no longer work.

In June 2001, the RO granted an earlier effective date of 
April 18, 1991, for a TDIU.


Criteria & Analysis

TDIU

As stated above, the veteran has asserted that he warrants an 
effective date of June 28, 1989, for the grant of a TDIU, as 
that was the day he underwent back surgery and asserts that 
he was unable to pursue substantial gainful employment from 
that time.  

The earliest effective date for an increased evaluation 
(which includes a claim for a TDIU) is that which is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 
3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  Additionally, under 38 C.F.R. § 3.155(a) (2001), 
the veteran or a representative of the veteran can file an 
informal claim by communicating an intent to apply for one or 
more VA benefits.  

The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. 3.157(b) (2001), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits, which 
would include an informal claim for a TDIU, see Servello, 3 
Vet. App. at 199.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim. 38 C.F.R. 
3.157(b). 

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  

Total disability ratings for compensation may be assigned, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from common etiology or a single accident, or 
affecting a single body system, such as orthopedic, will be 
considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability). 

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the claim of an effective date, prior to April 18, 
1991, for the grant of a TDIU.  In fact, it is legally 
impossible.  

The veteran submitted an informal claim for a TDIU on 
February 5, 1992.  The record reflects that this was the 
first time that he alleged he was unemployable as a result of 
his service-connected low back disability.  In March 1992, 
the RO forwarded a VA Form 21-8940 to him, which he submitted 
on April 18, 1992.  He alleged in the application that he 
became too disabled to work on April 12, 1992.  Additionally, 
he stated he had worked for Nine Star Enterprises from 
November 1990 to April 17, 1991.  These dates were verified 
by the employer.  

The Hearing Officer, who granted the effective date of April 
18, 1991, stated that such date was warranted, as the 
subsequent job that the veteran alleged he held after this 
date (from October 1991 to November 1991) would not be 
considered substantially gainful employment.  Thus, he 
determined that this was the earliest effective date that 
could be granted for the TDIU.  The Board agrees based upon 
the reasons and bases expressed by the Hearing Officer.

Again, the veteran filed an informal claim for a TDIU on 
February 5, 1992.  The earliest effective date is that which 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 
3.400(o)(1) and (2).  Thus, in this case, the earliest date 
possible is one year prior to the February 5, 1992 informal 
claim; thus, February 5, 1991.  

However, the record establishes that the veteran was clearly 
working at that time.  His TDIU application indicates that he 
worked from April 2, 1990, through November 27, 1990, for 
L & K Motor Homes and from November 28, 1990, to April 17, 
1991, and for Nine Star Enterprises with no break between the 
jobs.  He indicated that he earned approximately $2,600 per 
month with L & K Motor Homes and $1,900 per month with Nine 
Star Enterprises, which would indicate substantially gainful 
employment during the time period between April 1990 and 
April 1991 (based on his report of the salaries, he earned 
approximately $28,000 during that year).  See M21-1, Part VI, 
Chapter 7, Addendum A, indicating that the poverty thresholds 
in 1990 and 1991 were $6,311 and $6,352 respectively.  Thus, 
he earned more than four times the poverty threshold.  There 
is no basis for a determination that prior to April 1991, he 
was not able to secure or follow substantially gainful 
employment.  The veteran's job with Nine Star Enterprises 
ended on April 17, 1991, and thus that establishes an 
ascertainable date within one year of the veteran's 
application that he was no longer able to work as a result of 
his service-connected disabilities; hence, the assignment of 
the effective date of April 18, 1991.  

The veteran has argued that he warrants an effective date of 
June 1989 for the grant of a TDIU.  As stated above, such 
result is legally impossible.  He has asserted that because 
he met the schedular requirements of 38 C.F.R. § 4.16(a) as 
of 1989, VA should presume that he was then unemployable as a 
result of his service-connected disability or disabilities 
for VA compensation purpose.  

The Board notes that the veteran was in receipt of a 
temporary total evaluation from June 28, 1989 (following back 
surgery), to October 31, 1989.  Thus, the date of a TDIU 
could not be granted prior to November 1, 1989, as he was in 
receipt of a temporary total evaluation between the surgery 
and that date.  Accordingly, as of November 1, 1989, he met 
the schedular criteria for consideration of a TDIU, as he was 
granted a 60 percent evaluation as of that date.  See 
38 C.F.R. § 4.16(a).  However, that is not determinative of 
whether the veteran should automatically be considered to be 
unemployable as result of the service-connected low back 
disability.  Under Norris, there must be evidence of 
unemployability, and the fact that an individual has a severe 
disability or disabilities does not necessarily render him or 
her unemployable.  Norris, 12 Vet. App. at 421-22.  

Here, there was no evidence that the veteran was unemployable 
as a result of his service-connected disability or 
disabilities prior to April 1991.  In fact, there was 
evidence to the contrary.  In a January 1990 psychiatric 
evaluation report, the examiner noted that the veteran was 
employed at that time.  In December 1990, a physical 
therapist stated that the veteran should change to a more 
administrative-type job, which would indicate that he was 
capable of working.  Also in December 1990, a vocational 
rehabilitation specialist determined that he had good 
feasibility for success in vocational rehabilitation.  In a 
March 1991 VA examination report, the examiner noted that the 
veteran was employed at that time.  Additionally, in the 
veteran's application for SSA disability benefits, he clearly 
indicated that he worked nonstop from April 1990 to March 
1992, at which time he was earning approximately $3,000 per 
month.  That would establish a yearly salary of $36,000.  
That undoubtedly establishes that he was working during a 
time period that he claims he was unemployable.  

The Board is aware that the record reflects that the veteran 
did not work from November 1, 1989 (when he was granted a 
60 percent evaluation for his service-connected low back 
disability), to April 1990; however, he did not submit any 
evidence during that time period that he was unemployable as 
a result of his service-connected disability or disabilities.  
In the private medical records, dated in 1989, there is no 
evidence that he was unemployable.  There is evidence that he 
had increased complaints of back pain and needed surgery for 
his back, but nowhere do the records reflect that the 
veteran, or anyone else, including medical professionals, 
asserted that he was unemployable as a result of his low back 
disability, or any other service-connected disability.  

The holding in Norris, which was endorsed in Roberson, 
requires that a claim for individual unemployability be 
reasonably raised by the record for VA to be required to 
consider it.  See Norris, 12 Vet. App. at 418; Roberson, 251 
F.3d at 1384.  Reasonably raised by the record means that the 
record would have to indicate that the veteran could not work 
as a result of his service-connected disability or 
disabilities.  For example, in Norris, the veteran had a 
70 percent evaluation for anxiety neurosis and had been 
examined by a social worker, who had stated that the veteran 
was "not able to work at this time."  Norris, 12 Vet. 
App. at 415.  

Based upon the Board's review of the record, there was no 
claim, no informal claim, and no intent to file a claim for a 
TDIU due to service-connected disability prior to April 18, 
1991.  See 38 C.F.R. §§ 3.155, 3.157.  Additionally, nowhere 
in the records, which predate April 1991, is there evidence 
that he could not work as a result of the service-connected 
low back disability, to include both medical and non-medical 
records.  The Board must point out that even the veteran 
admitted in an October 1995 statement that he first alleged 
unemployability in February 1992.  See letter from veteran, 
received on October 26, 1995 ("My conditions didn't just 
start on August 12, 1994[,] and they didn't start on February 
27, 1992, but that was the date that I first filed my claim 
as being unemployable."  (Emphasis added.)).  Thus, the fact 
that the veteran did not file a claim for a TDIU prior to 
February 1992 is indisputable.

The Board is aware that in a June 1990 statement, the veteran 
stated, "I have not been able to resume my normal life of 
work and sports."  The Board does not find that such 
assertion constitutes an informal claim for a TDIU.  Under 
38 U.S.C.A. § 1155 (West 1991), it states that the ratings in 
the Schedule shall be based "as far as practicable, upon the 
average impairments of earning capacity resulting from such 
injuries in civil occupations."  In the veteran's statement, 
he is alleging that his service-connected low back disability 
is affecting his work.  

At that time, he was in receipt of a 40 percent evaluation.  
He was granted a 60 percent evaluation in a September 1990 
rating decision, as a result of his June 1990 claim, which 
would establish that he had a serious impairment in his 
ability to work.  The evaluations of 40 and 60 percent 
contemplate and/or indicate an employment handicap and 
considerable loss of working time from exacerbations of the 
disability.  Regardless of such, the Board does not find that 
the June 1990 statement reasonably raised an informal claim 
for a TDIU.  Alleging difficulty in resuming his normal life 
of work and sports does not demonstrate that the veteran was 
unemployable due to service-connected disability or 
disabilities.  

The Board notes that immediately following that sentence, the 
veteran added, "I have not been able to bowl or play 
softball or run."  He clarified that his inability to resume 
"work and sports" had more to do with "sports" than work.  
If he had felt that the 60 percent evaluation granted in the 
September 1990 decision were not enough, he should have filed 
a notice of disagreement at that time.  The September 1990 
decision became final in September 1991.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).

Finally, the Board must address the veteran's credibility, as 
the record has raised bases to question it.  In his 
application for a TDIU he stated he had worked from April 
1990 to November 1990, from November 1990 to April 1991, and 
from October 1991 to November 1991.  He also stated that the 
day he became too disabled to work was April 12, 1992.  By 
signing the application, he was attesting to the truth of 
such statements.  


However, in his SSA application, the veteran indicated that 
he had worked from April 1990 to March 29, 1992, for various 
employers.  He did not indicate that there was any break 
between jobs between April 1991 and October 1991.  By singing 
the SSA application, he attested to the truth of such 
statements.

The Board finds that it is unusual that he would indicate in 
his TDIU application that he had finished his last job in 
November 1991, but did not consider himself too disabled to 
work until April 1992.  He attributed his unemployability 
with VA to his service-connected low back only.  However, in 
the SSA application, he indicated that he had finished his 
last job on March 29, 1992, and that he had become too 
disabled to work on that same date.  He also attributed his 
unemployability to his low back only.  

The Board finds that the discrepancies between the 
applications with VA and the SSA (where he attested to the 
truth of his information) show a lack of truthfulness.  Thus, 
any allegation that he was unemployable prior to 1992 is 
given little to no probative value, as it is clear that in 
both applications that he believed he became too disabled to 
work as of March/April 1992.  Such statements, for VA 
purposes, are statements against interest, and the Board 
believes that he was working until that time.  

Unfortunately, the issue before the Board is not whether the 
April 1991 effective date is the correct date; rather, the 
issue is whether an effective date earlier than April 18, 
1991, for a TDIU is warranted.  The Board has thoroughly 
reviewed the evidence of record and finds that there is 
nothing in the claims file that would allow an effective date 
earlier than April 18, 1991, for the grant of a TDIU.  Here, 
the evidence establishes that he was clearly able to maintain 
gainful employment until, at the earliest, April 17, 1991.  




The United States Court of Appeals for Veterans Claims (the 
Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


PTSD

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).

Under 38 C.F.R. § 3.400(b)(2)(i) (2001), in a claim for 
service connection, the effective date of an award will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later.  
(Emphasis added.)  See also 38 U.S.C.A. § 5110(b)(1).

Additionally, as stated above, under 38 C.F.R. § 3.155(a), 
the veteran or a representative of the veteran can file an 
informal claim by communicating an intent to apply for one or 
more VA benefits.  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  Id.  If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  Id.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is no legal basis to grant an 
effective date earlier than October 18, 1993, for the grant 
of service connection for PTSD.  

The evidence of record clearly shows that the first time a 
psychiatric disorder was shown was an August 18, 1993, VA 
outpatient treatment report, wherein the examiner noted that 
he had seen the veteran one week prior, at which time, he had 
recommended that he contact the mental health clinic.  The 
examiner also stated that he should go to the outreach 
program to rule out PTSD.  The next treatment report of 
record that addressed a psychiatric disorder is the October 
18, 1993, treatment report.  There, the examiner noted that 
he was planning to file a claim for service connection for 
PTSD.  

Based upon the Board's review of the record, this is the 
first time the veteran attributed a psychiatric to service.  
Thus, the RO's granting an effective date of October 18, 
1993, for the grant of service connection for PTSD was in 
accordance with the statute and the regulation.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.155(a), 3.400(b)(2).  The law 
states that the effective date in a claim for compensation 
(when not filed within one year following the veteran's 
discharge from service) will be the date of claim or date 
entitlement arose, whichever is later.  Id.  The later date 
here is the date the veteran filed his claim -October 18, 
1993.

The Board notes that the veteran asserted that he has had 
PTSD since the 1980's.  The Hearing Officer, both at the 
January 2001 hearing and in the July 2001 supplemental 
statement of the case, explained to the veteran that although 
he claimed he had PTSD much earlier than October 18, 1993, he 
had to file a claim for service connection for PTSD in order 
to be granted benefits.  See 38 U.S.C.A. § 5101(a) (West 
1991) 

(A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary); see also 38 C.F.R. § 3.151(a) (2001).  Thus, 
the evidence that predates October 18, 1993 would not 
establish an effective date earlier than October 18, 1993, as 
nothing in the record meets the requirements of 38 C.F.R. 
§§ 3.1(p) and 3.155(a) (2001).  Under section 3.1(p), a claim 
is defined as " a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit".  The 
August 1993 treatment report does not establish a belief in 
entitlement to service connection for post-traumatic stress 
disorder.  The October 1993 treatment report, however, shows 
that the veteran expressed an intent to file a claim for 
service connection for PTSD.  This is why the effective date 
of October 13, 1993, for the grant of service connection for 
PTSD is the correct date.  See 38 C.F.R. § 3.155(a).

In this case, prior to October 18, 1993, there is nothing in 
the record that could be construed as an informal claim for 
service connection for PTSD.  See id.  There was no diagnosis 
of PTSD while the veteran was in service, and no diagnosis 
shown prior to his October 18, 1993 informal application for 
compensation.  Although the examiner noted in the August 1993 
treatment report that he should be seen by the Veterans 
Outreach Program to rule out PTSD, there was nothing in that 
treatment report which would have reasonably raised that his 
psychiatric complaints were related to service or that he 
intended to file a claim for service connection.  See 
38 C.F.R. § 3.1(p)

As to records dated prior to October 18, 1993, which could 
possibly show a relationship between a psychiatric disorder 
and service, the Board notes that there is evidence of record 
that shows no relationship between PTSD and service.  
Specifically, when the veteran underwent a VA examination in 
January 1990, the examiner made a specific finding that, 
"Although [the veteran] was involved in combat, he meets 
virtually none of the criteria for the establishment of Post-
traumatic Stress Disorder."  (Emphasis added.)  



The examiner refuted any possibility that the veteran had a 
psychiatric disorder, particular PTSD, as a result of 
service, as he determined that the veteran had no psychiatric 
disorder whatsoever.  The Board notes that this psychiatric 
evaluation report was thorough.

When the law is applied to the facts in this case, an earlier 
effective date is not possible.  The RO has, in the judgment 
of the Board, clearly granted the earliest effective date 
that the veteran can receive for the grant of service 
connection for PTSD.  As stated above, in a case where the 
law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.


ORDER

Entitlement to an effective date, prior to April 18, 1991, 
for the grant of a TDIU, is denied.

Entitlement to an effective date earlier than October 18, 
1993, for the grant of service connection for PTSD, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

